Opinion of the Court
Per Curiam:
The decision of the board of review as to the Additional Charge and its specification is reversed. United States v Tassos, 18 USCMA 12, 39 CMR 12, this day decided. The findings of guilty as to the Additional Charge and its specification are set aside and the Charge is ordered dismissed. The record of trial is returned to the Judge Advocate General of the Navy for submission to the board of review for reconsideration of the sentence on the basis of the remaining findings of guilty.